UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 23, 2007 PRIVATEBANCORP, INC. (Exact name of Registrant as specified in its charter.) Commission File Number:000–25887 Delaware (State or other jurisdiction of incorporation or organization) 36-3681151 (I.R.S. Employer Identification Number) 70 W. Madison, Suite 900 Chicago, Illinois (Address of principal executive offices) 60602 (Zip Code) (312) 683-7100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the fling obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 23, 2007, PrivateBancorp, Inc. (the "Company") announced its earnings results for the quarter ended March 31, 2007.Attached as Exhibit 99.1 is a copy of the press release relating to the Company's earnings results, which is incorporated herein by reference. Certain supplemental information relating to non-GAAP financial measures reported in the attached press release is included on page 8 of Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description 99.1 First Quarter 2007 Earnings Release dated April 23, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIVATEBANCORP, INC. By: /s/ Ralph B. Mandell Name: Ralph B. Mandell Title: Chairman, President and Chief Executive Officer Date: April 23, 2007 INDEX TO EXHIBITS Exhibit 99.1 Press Release dated April 23, 2007
